[Cite as State v. Schlemmer, 2016-Ohio-1075.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO                                   :   JUDGES:
                                                :   Hon. William B. Hoffman
        Plaintiff - Appellee                    :   Hon. John W. Wise
                                                :   Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
JAMES R. SCHLEMMER, JR.                         :   Case No. 2015CA00136
                                                :
        Defendant - Appellant                   :   OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Alliance Municipal
                                                    Court, Case No. 2015 CRB 893



JUDGMENT:                                           Dismissed



DATE OF JUDGMENT:                                   March 13, 2016




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

JENNIFER L. ARNOLD                                  EARL. E. WISE, Jr.
Law Director, City of Alliance                      122 Central Plaza, North
470 East Market Street                              Canton, Ohio 44702
Alliance, Ohio 44601
Stark County, Case No. 2015CA00136                                                        2

Baldwin, J.

        {¶1}   Defendant-appellant James R. Schlemmer, Jr. appeals from the June 19,

2015 Entry and Order of the Alliance Municipal Court. Defendant-appellee is the State of

Ohio.

                           STATEMENT OF THE FACTS AND CASE

        {¶2}   On June 19, 2015, appellant James R. Schlemmer, Jr. was present in court

as an observer with a friend, Candice Hughes, who had been accused of domestic

violence. After Hughes’ pretrial, appellant was present in the hallway outside the

courtroom with her and, after becoming upset, was asked by the bailiff to leave. According

to the bailiff, appellant cussed at him and “said the word ass… and I asked him not to

curse at me and then I asked him to leave, and he turns around and raises up – crosses

his arm and raises up with me and begins to say whatever he has to say,…” Transcript

at 14. The bailiff then brought appellant back into the courtroom to speak with the Judge.

        {¶3}   Appellant indicated to the trial court that he did not recall using the word

“ass”, but stated that he had told the bailiff to change his attitude. The trial court then

found appellant in direct contempt of court and sentenced him to serve thirty (30) days in

jail with 25 days suspended. The trial court told appellant that it would give him the

opportunity to purge his contempt if he wrote a letter of apology to the bailiff before the

end of business that day. After appellant’s first letter was found insufficient by the trial

court, appellant was given a second chance to provide a letter of apology before 4:00 that

day. The trial court, in an Entry and Order filed on June 19, 2015, stated that appellant

had presented a written apology that was acceptable to the trial court, that the jail
Stark County, Case No. 2015CA00136                                                     3


sentence was cancelled and that appellant was “to pay court costs of contempt for

completion of purge.” Appellant paid the costs.

      {¶4}   Appellant now raises the following assignments of error on appeal:

      {¶5}   THE COURT ERRED TO THE PREJUDICE OF APPELLANT IN FINDING

THE APPELLANT TO BE IN DIRECT CONTEMPT AND ABUSED IT’S (SIC)

DISCRETION BY MAKING SUCH FINDING BASED UPON REASONABLE GROUNDS

NOT SUPPORTED BY SUFFICIENT EVIDENCE.

      {¶6}   THE COURT ERRED TO THE PREJUDICE OF APPELLANT WHEN IT

DENIED HIM HIS RIGHT TO DUE PROCESS BY FAILING TO PROVIDE HIM

ADEQUATE NOTICE OF THE NATURE OF THE HEARING, BY NOT ADVISING HIM

OF HIS RIGHT TO COUNSEL AND BY FORCING HIM TO TESTIFY AT THE HEARING

ON JUNE 19, 2015.

      {¶7}   In the case sub judice, appellant complied with the trial court's purge

conditions by writing a letter acceptable to the court and paying court costs, and purged

himself of the contempt charge. “An appeal from a finding of contempt becomes moot

when the offender either purges himself of the contempt or serves the sentence.” Dotts

v. Schaefer, 5th Dist. Tuscarawas No.2014 AP 06 0022, 2015–Ohio–782, ¶ 21; Columbus

v. Cicero, 10th Dist. No. 12AP–407, 2013–Ohio–3010, ¶ 12; Sypherd v. Sypherd, 9th

Dist. Summit No. 25815, 2012–Ohio–2615, ¶ 37. Accordingly, because appellant

complied with the trial court's purge conditions, thereby purging himself of the contempt

charge, we find this matter has been rendered moot.
Stark County, Case No. 2015CA00136                                  4


      {¶8}   Appellant’s appeal is, therefore, dismissed as moot.

By: Baldwin, J.

and Wise, J. concur.

Hoffman P.J., dissents
Stark County, Case No. 2015CA00136                                                      5

Hoffman, P.J., dissenting

      {¶9}   I respectfully dissent from the majority opinion.

      {¶10} A finding of contempt becomes moot if the offender voluntarily purges

himself of the contempt. See, In re Contempt of Morris, (1996) 110 Ohio App. 3d 475.

Under the circumstances presented herein, I find the writing of the letter of apology and

payment of the fine was not voluntary. Failure to do either act by 4:00 p.m. that same day

would have resulted in Appellant being jailed.     The situation presented a Hopson’s

Choice, either go to jail by refusing to purge or purge and thereby give up your right to

appeal.1




1 At a minimum, I would find the summary finding of Appellant being in direct contempt
error because the determinative facts were not personally known to the court, nor does
the record demonstrate the administration of justice was obstructed.